Citation Nr: 0724821	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-16 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active military service from September 
1969 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(b) (2006).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(c) (2006).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA) have not been 
fulfilled regarding the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2006) and VAOPGCPREC 7-2004.  To ensure that the VA 
accomplishes this task, informational letters have been sent 
to the regional offices informing them of what information 
must be included in a VCAA letter.  See VBA Fast Letter 04-
17, August 12, 2004.

For a TDIU claim, the following must be provided to the 
veteran:

In order to support your claim for a 
total disability rating based on 
individual unemployability, the evidence 
must show:

that your service-connected disability or 
disabilities are sufficient, without 
regard to other factors, to prevent you 
from performing the mental and/or 
physical tasks required to get or keep 
substantially gainful employment

AND

generally, you meet certain disability 
percentage requirements as specified in 
38 Code of Federal Regulations 4.16 (i.e. 
one disability ratable at 60 percent or 
more, OR more than one disability with 
one disability ratable at 40 percent or 
more and a combined rating of 70 percent 
or more).

In order to support your claim for an 
extra-schedular evaluation based on 
exceptional circumstances, the evidence 
must show:

that your service-connected disability or 
disabilities present such an exceptional 
or unusual disability picture, due to 
such factors as marked interference with 
employment or frequent periods of 
hospitalization, that application of the 
regular schedular standards is 
impractical (emphasis added).

A review of the VCAA letter issued by the RO to the veteran 
in January 2004, and comparing that letter to the template 
offered above, indicates that all of the above information 
has not been provided.  Specifically, the January 2004 letter 
did not provide the last paragraphs with respect to the 
issuance of a TDIU via an extra-schedular evaluation.  In the 
absence of such prior notice, the Board finds that the case 
must be returned to the RO so that a new VCAA letter may be 
issued.

Additionally, the VA has been given notice that the veteran 
is receiving Social Security Administration (SSA) benefits, 
and since this could have a direct effect on the veteran's 
claim for a TDIU, any SSA records should be obtained and 
associated in the claims folder.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 370-72 (1992) (VA has a duty to attempt to 
secure all records of the SSA regarding the veteran's 
determination of unemployability for SSA purposes).  These 
records must be obtained because they may provide additional 
insight into the veteran's claim.  Thus, the claim must also 
be returned to the AMC/RO for the purpose of obtaining those 
SSA records.

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)). 

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with the Court's instructions, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006), 38 C.F.R. § 3.159(b)(1) (2006), 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002), as well as VAOPGCPREC 7-2004 are 
fully complied with and satisfied as to 
the issue on appeal.  In particular, the 
RO must inform the claimant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
various claims; (3) about the information 
and evidence that VA will seek to 
provide; (4) about the information and 
evidence the claimant is expected to 
provide; and (5) request or tell him to 
provide any evidence in his possession 
that pertains to his claim.

Additionally, the RO must inform him that 
a total disability rating may also be 
assigned on an extra-schedular basis, 
under the procedures set forth in 38 
C.F.R. § 4.16(b) (2006), for veterans who 
are unemployable by reason of service-
connected disabilities, and inform him of 
any information and evidence not of 
record (a) that is necessary to 
substantiate the claim, (b) that VA will 
seek to provide, and (c) that the 
claimant is expected to provide if the 
provisions of 38 C.F.R. § 4.16(b)(2006) 
are used.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The AMC/RO should request the 
appellant's records from the SSA, to 
include any SSI or disability 
determination and associated medical 
records.  If records are unavailable, 
please have the SSA so indicate.

3.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2004 for any disability which may 
adversely affect the veteran's ability to 
obtain and maintain gainful employment.  
The veteran should furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2006).

4.  The RO/AMC should request that a 
social and industrial survey be 
undertaken by a social worker, in order 
to elicit and set forth pertinent facts 
regarding the veteran's medical history, 
education and employment history, and 
social and industrial capacity.  The 
social worker who conducts this survey 
should identify those activities that 
comprise the veteran's daily routine.  
With regard to his employability, the 
veteran should be asked to provide the 
names and addresses of businesses where 
he has worked and or sought employment.  
Any potential employment opportunities 
should be identified.  The claims folder 
must be made available to the social 
worker in conjunction with the survey as 
it contains important historical data.

5.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a general medical examination to 
determine the nature and extent of all 
disabilities from which the veteran is 
now suffering therefrom.  All indicated 
tests or studies deemed necessary should 
be done.  The claims file, this REMAND, 
and treatment records must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examiner 
should give detailed clinical findings of 
any symptomatology found, and that 
examiner should render an opinion whether 
the service-connected disabilities 
(disabilities of the right and left knees 
and degenerative disc disease of the 
lumbar segment of the spine) prevents the 
veteran from being gainfully employed, or 
whether a nonservice-connected disability 
(or disabilities) prevents the veteran 
from being gainfully employed.

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

6.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006). 

Thereafter, the RO/AMC should readjudicate the issue noted on 
the title page of this decision.  If the benefit sought on 
appeal remains denied, the appellant and his accredited 
representative should be provided a supplemental statement of 
the case (SSOC) regarding the issue.  The SSOC must contain 
notice of all relevant actions taken on the claims for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



